Title: To James Madison from Samuel Vernon Jr., 7 December 1805 (Abstract)
From: Vernon, Samuel Jr.
To: Madison, James


          § From Samuel Vernon Jr. 7 December 1805, Newport, Rhode Island. “Subjoined you have a list of American Vessels insured by the Rhode Island Insurance Company established at this place, which have been captured by Some of the powers at war and in consequence thereof abandoned to Said Company.
          
            
              No 1.Schooner Polly ofNewport.
              }
              Owners, John Bigley & Charles Cozzens both of Sd. Newport. Master. Sd. Bigley of New Port Burthen of Vessel, about one hundred Tons.
            
            
              Circumstances of the Capture.
              }
              On the 18th of June 1803 She Sailed from Newyork, bound On a Voyage to Jamaica & thence back to Newyork—With a Cargo of lumber and provisions Vessel & Cargo of the Value of about five thousand dollars; on the 13th day of July following on her outward passage lat. 20°.20 North. She was captured by a french Privateer, called the Two friends commanded by  Beson if his name be rightly recollected The master with his papers was taken and detained on board the privateer; the mate & Crew put onboard a boat & compelled to leave the Schooner and provide for their Safety as they might. Fortunately they arrived Safe to land. Capt Bigley was put on Shore at Miaguiagua. SW. part of Port Rico, being first Stripped of his papers and the property about him. The prize master and men put onboard the Schooner conducted her to Samana in the Island of Hispaniola, Vessel & Cargo, according to information were Sold there by order of the government and the proceeds deposited in the public Treasury to be paid over to the concern. The amount of these proceeds is not known, but report makes it a trifle compared to the Value of the property, What or whether any process was instituted against her by the Captors is not known or whether they had any commission. It is Supposed they had none. Owing to the difficulty & unfrequency of the communication it has not yet been in the Power of the concern to Obtain the proceeds.
            
            
              Brige! Orange of Newport
              }
              Owner. Thomas Dennis of Newport—Master Stephen A Wanton of ditto, Burthen of the Vessel about  Tons.
            
            
              Circumstances of Capture &c.
              }
              On the 15h. day of June 1804 She Sailed from Newport bound on a Voyage to Jamaica & from thence back to Newport with a Cargo of dry & pickled fish &c. Valued at about Eight thousand dollars. On the  day of August 1804 She was captured by a french privateer called the  commanded by  and carried into Barricoa, and there disposed by the Captors but in what manner is not known.
            
            
              Schooner Sea Flower Newport
              }
              Owner John Clarke of Newport Master the Same John Clarke Burthen of the Vessel of about ninety three Tons.
            
            
              Circumstances of the Capture &c.
              }
              On the 26th. day of December 1804 within one mile of the Shore of the Island of Cuba, & in Sight of the Moro Castle & bound to havanna, She was captured by a french privateer called the Napoleon, and commanded by  Master. Capt. Clarke petitioned the government at the havanna to have the property liberated, as being captured within that jurisdiction. Pending this petition to avoid delay & expence, Capt. Clarke made a compromise with the Captors, by which he agreed to pay them nine hundred dollars and they agreed to release the property. He paid the $900. & they executed the Release, and the prize master & french men quitted the Vessel, Clarke then informed the government of what had been done, produced the release & requested the Spanish guard onboard the Sea Flower might be withdrawn, The Spanish government demurred from day to day on one pretence and another till at length one of the Officers of the Privateer, presented a new petition claiming the Prize anew. Thereupon the government immediately decreed, that the property Should be delivered to the Captors, upon their giving bonds to abide the decree of the french government at St. Domingo. The agent of Clarke Offered, to take the property on deposite in Court Twenty four thousand dollars to abide the Decree at St. Domingo, this was refused and Bond of the Captors was accepted for only Eighteen thousand dollars and the only Security required to this Bond, was A Mortgage of Some land in a distant part of the Island of Cuba Whether any decree at St. Domingo has Since been passed, we are not assertained, but from the best information we presume a decree has been passed, The information is contradictory One report States that the Vessel was acquitted and the Cargo condemned, Another that both were condemned.
            
            
              Schooner Ann & Harriot of Newport
              }
              Owners, Robert Stevens & Robert Rogers of Newport Master William Shearman of Newport Burthen of the Vessel about Ninety three Tons.
            
            
              Circumstances of the capture &c
              }
              On the 17th. day of June 1805, She was captured by a french privateer called the Lucerne on her passage to Jamaica. Afterward on the  day of " 1805 She was recaptured by an English Frigate of War called the Diana, and commanded by  Molony and was Sent into, Jamaica, where Vessel & Cargo, were libelled & Sold for Salvage, Value of Vessel & Cargo about Ten Thousand dollars.
            
            
              Brigt. Mary of Newport
              }
              Owner, Thomas Dennis of Newport Master, John Dennis of Ditto Burthen of the Vessel about 100 Tons.
            
            
              Circumstances of the capture &c
              }
              On the 8th day of April 1805 She Sailed from Newport for Jamaica, loaded with Cod fish provisions &c That the 26h. Same month She was captured by a french armed boat, whether, commission’d or not unknown. The Crew of the Brig, were forced into a boat, with Some provisions, and driven Off to Seek their Safety as they could. They got to one of the Bahama Islands. The master was afterwards put on shore at one of the Bahama Islands, The Brig & Cargo were carried to Barricoa, in the Island of Cuba, no process whatever was instituded [sic] against the property by the Captors, they there embezzled the Cargo & Sold the Vessel. The loss is about Ten Thousand dollars.
            
          
          
          “The Office has an interest in the Brig Rowena, Robinson Potter Master condemned in England in the course of the Summer past but the circumstances of that case are not here detailed, as other Offices who have a greater interest in the Same Vessel have already or will represent them. The Vouchers in proof of the foregoing Statements will be forwarded if necessary With perfect confidence that these lawless depredations on our commerce will be properly felt & noticed by our government.”
        